EXHIBIT 10.19.11

2016 DECLARATION OF AMENDMENT TO
OLD DOMINION FREIGHT LINE, INC. DIRECTOR PHANTOM STOCK PLAN
THIS 2016 DECLARATION OF AMENDMENT, is made effective as of the 25th day of
February, 2016, by Old Dominion Freight Line, Inc. (the “Company”), to the
Company’s Director Phantom Stock Plan, as amended through August 7, 2014 (the
“Plan”).
R E C I T A L S:
WHEREAS, the Board of Directors of the Company has deemed it advisable to amend
Section 6.1(a) of the Plan to increase the value of annual phantom stock awards
granted to eligible directors under the Plan; and
WHEREAS, the Company desires to evidence such amendment by this Declaration of
Amendment.
NOW, THEREFORE, IT IS DECLARED that upon approval of this Declaration of
Amendment by the Board of Directors effective February 18, 2016, the Plan shall
be and hereby is amended as follows:
1. Amendment to Section 6.1(a). Section 6.1(a) (“Grant of Awards – Annual
Awards”) of the Plan is hereby amended by deleting in its entirety
Section 6.1(a) of the Plan in its current form and substituting therefor the
following:
(a) Annual Awards: On the fifth business day following the date of each annual
meeting of the shareholders of the Company, commencing with the 2016 annual
meeting of shareholders, each Eligible Director shall be granted an Annual Award
for such number of shares of Phantom Stock as is equal to (i) $100,000, divided
by (ii) the Fair Market Value of a share of Common Stock on the Grant Date,
rounded down to the next lowest whole number.
2. Continued Effect. Except as set forth herein, the Plan shall be unchanged and
shall remain in full force and effect.
IN WITNESS WHEREOF, this Declaration of Amendment is executed on behalf of Old
Dominion Freight Line, Inc. effective as of the day and year first above
written.
 
OLD DOMINION FREIGHT LINE, INC.
 




BY:
 
/s/ David S. Congdon
 
 
David S. Congdon
 
 
Vice Chairman and Chief Executive Officer

 
 
ATTEST:
 
 
 
/s/ Ross H. Parr
 
Ross H. Parr
 
Secretary
 
 
 
[Corporate Seal]
 



